                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALTER DELLINGER, JR.,                       :
and LORI L. DELLINGER,                       :
      Plaintiffs                             :            No. 1:18-cv-02119
                                             :
       v.                                    :            (Judge Kane)
                                             :
KARLI RICHARDS, et al.,                      :
    Defendants                               :

                                           ORDER

       AND NOW, on this 10th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT the Government’s motion to

dismiss the joinder complaint filed by Defendants Chambersburg Hospital, Wound Center and

Summit Health (Doc. No. 2) is GRANTED. IT IS FURTHER ORDERED THAT this matter

is REMANDED to the Court of Common Pleas of Franklin County, Pennsylvania, and the Clerk

of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
